DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 8/10/2021 amended claims 1, 5-6, 9-10 and 14, cancelled claims 2-4, 7, 11 and 17 and added new claims 18-26.  Applicants’ amendments overcome the 35 USC 112/101 rejections from the office action mailed 2/12/2021; therefore these rejections are withdrawn.  Applicants’ amendments in light of their arguments regarding unexpected results are persuasive and, therefore, the 35 USC 103 rejections over Patel, Patel in view of Ikezawa and Patel in view of Reick from the office action mailed 2/12/2021 are withdrawn.  For the reasons stated below, claims 1, 5-6, 8-10, 12-16 and 18-26 are allowed.  
    

Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A) At the beginning of line 1 on page 1 of the specification:    

   


Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  
As evidenced by the prior art references of record, it is well known in the art for grease compositions comprise base oils, thickeners and additives including solid lubricants, adhesion improvers and waxes.  However, the grease compositions of the instant application are unique in that they are limited to a narrow range of additive components present in narrow concentrations which adequately represent the inventive examples from the instant specification.  The combination of base oil, thickener and specific additives leads to better clamping force drop values than comparative formulations not comprising the specific combination discussed above.        
Applicants have compared their grease compositions to a known set of compositions which represent the prior art.  From the tables of the instant specification it is evident that applicants’ example formulations perform much better in terms of clamping force drop percentage than known formulations.  For these reasons applicants have demonstrated unexpected results across the full scope of the claims and therefore claims 1, 5-6, 8-10, 12-16 and 18-26 are allowed.      



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771